Citation Nr: 1204736	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for degenerative joint disease (DJD) of the lumbosacral spine.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a compensable evaluation for DJD of the lumbosacral spine.  

By way of history, the Board notes that a June 1996 rating decision granted service connection for DJD of both knees and of the lumbosacral spine and assigned a 10 percent rating, effective from October 1, 1995, for these disabilities as a single disabling entity.  The January 2007 rating decision awarded, in pertinent part, a separate noncompensable disability rating for the service-connected DJD of the lumbosacral spine, effective from July 18, 2005.  (The January 2007 rating decision also granted a separate 10 percent rating for DJD of the right knee; a separate 20 percent rating for instability of the right knee; and a separate 10 percent rating for DJD of the left knee, with all ratings effective from July 2005.)  In correspondence dated in February 2007, the Veteran claimed entitlement to a compensable evaluation for DJD of the lumbosacral spine.  By rating decision dated in August 2007, the RO confirmed the noncompensable rating assigned to the Veteran's service-connected DJD of the lumbosacral spine and the Veteran commenced the current appeal.  

In January 2010, the Board remanded the case so that the Veteran could be scheduled for a hearing at the RO before a traveling Veterans Law Judge from the Board.  The requested hearing was conducted in April 2010, at which the Veteran and his spouse presented oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration by the Board. 

In October 2010, the Board again remanded the case for further evidentiary and procedural development, including scheduling the Veteran for a VA medical examination of his service-connected low back disability.  Following this development, in which the Veteran was provided with the appropriate clinical examination in December 2010, the noncompensable evaluation for DJD of the lumbosacral spine was confirmed and continued in an October 2011 rating decision/supplemental statement of the case.  The case was re-certified to the Board in November 2011 and returned to the Board in December 2011.  The Veteran now continues his appeal.


FINDINGS OF FACT

The Veteran's DJD of the lumbosacral spine is currently manifested by subjective complaints of low back pain and pain on motion and use, with objectively demonstrated degenerative arthritic changes of the lumbosacral vertebrae on radiographic imaging, normal range of motion, and thoracolumbar sacrospinalis tenderness, but without objective demonstration of adjacent paraspinal muscle spasm or guarding producing altered gait or abnormal curvature of the spine, intervertebral disc syndrome, limitation of forward thoracolumbar flexion to only 60 degrees or less, combined range of thoracolumbar spine motion to only 120 degrees or less, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation (and no higher) for DJD of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003, 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

(a.)  The Veterans Claims Assistance of Act of 2000 and VA's Duty to Assist.

With respect to the claim for a increased (compensable) rating for DJD of the lumbosacral spine, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed on February 13, 2007.  A VCAA notice letter was dispatched to the Veteran in March 2007, prior to the August 2007 rating decision now on appeal, with a subsequent notice letter dispatched during the course of the appeal in May 2008.  These letters address the increased rating issue on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice was furnished prior to the initial adjudication of the claim, there is no defect in the timing of the notice.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from February 13, 2007, when the Veteran filed his claim for a compensable rating for his DJD of the lumbosacral spine, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from February 13, 2006 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private and VA clinical records that pertain to the Veteran's treatment for his spine for the period spanning 2006 to 2010 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in October 2010, to include providing the Veteran with a current examination of his orthopedic disability.  In this regard, the examination ordered on remand was duly provided in December 2010, in substantial compliance with the Board's remand instructions, and therefore no further remand is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran was provided with VA orthopedic examinations specifically addressing the severity of his service-connected spine disability several times during the course of the claim, including in March 2007 and December 2010.  The Board has reviewed the examination reports and note that the Veteran's claims file was only reviewed by the clinician who performed the December 2010 examination.  However, the December 2010 examiner provided adequate discussion of her clinical observations and a rationale to support her findings and conclusions within the context of the Veteran's clinical history as contained within his claims file, and as the December 2010 orthopedic examination of record incorporates the clinical findings of the prior VA examination of March 2007, it thereby renders  both examinations adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition to being provided with a hearing before the Board, in correspondence dated in October 2011, the Veteran informed VA that he had more evidence to submit in support of his appeal and acknowledged that he understood that if he did not submit such evidence within 30 days from October 2011, his case would be returned to the Board for adjudication on the evidence of record.  The 30-day period thereafter lapsed without further response from the Veteran.  The Veteran having been provided with adequate opportunity to submit further evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for DJD of the lumbosacral spine decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

(b.)  Rating orthopedic disabilities of the spine.

The Veteran's service-connected DJD of the lumbosacral spine is rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 for degenerative arthritis of the spine. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

		Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

		Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
		of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
		the entire thoracolumbar spine, assign a 40 percent rating.

		Forward flexion of the cervical spine 15 degrees or less; or, favorable 
		ankylosis of the entire cervical spine, assign a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011).

Diagnostic Code 5010 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, rate as 20 percent disabling.

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, rate as 10 percent disabling.

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

38 C.F.R. § 4.71a. 

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an adequate VA examination should include medical determinations regarding whether the affected joint or joints exhibit pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom, and whether pain could significantly limit functional ability during symptomatic flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.

(c.)  Entitlement to a increased (compensable) rating for DJD of the lumbosacral spine.

The Board has reviewed the entirety of the Veteran's claims file for the period from February 2006 to the present, and notes that the Veteran has reported experiencing subjective low back pain that is constant, with episodes of elevated symptomatic flare-ups that allegedly incapacitate him for two weeks during each episode, which reportedly occur at a frequency of 5 - 6 times per year.  However, the Board finds this account to be not particularly credible as it is contradicted by the clinical evidence, which does not objectively demonstrate such frequency or severity of back pain attacks, and also does not objectively demonstrate the presence of intervertebral disc syndrome with an associated neurogenic component.  While the examiner who conducted the March 2007 VA examination noted the Veteran's reported history of episodic low back pain flare-up with incapacitation, no such flare-up was present at the time of examination and the examiner stated that any attempt by him to quantify additional limitation of motion due to flare-ups would be speculation.  Further, there is no indication of bed rest prescribed by a physician.  The March 2007 VA examiner noted no periods of incapacitating episodes within the previous 12 month period, as did the December 2010 VA examiner.  Thus, a basis for an increased rating due to incapacitating episodes has not been presented.

The radiographic medical imaging evidence, however, objectively demonstrates the existence of degenerative arthritic changes of the lumbosacral vertebrae since at least as early as 2006, with current X-rays in December 2010 showing the presence of narrowing of the L2/3, L3/4, and L4/5 intervertebral disc spaces with minimal endplate sclerosis and endplate osteophytes consistent with degenerative changes at this site.  Although there is x-ray evidence of degenerative changes, VA examination shave shown a full range of motion without pain.  In the absence of limitation of motion and because only one minor joint group is involved, 38 C.F.R. § 4.45(f), a compensable evaluation under Diagnostic Code 5003 is not warranted.  Applying the General Rating Formula for Diseases and Injuries of the Spine, however, a basis for a 10 percent, but no higher, evaluation is presented.  On VA examination in December 2010, there was sacrospinalis muscle tenderness which was not sever enough to be responsible for abnormal gait or abnormal spinal contour.  In fact, his gait was normal and the spinal scoliosis and tilted pelvis were attributed to left short leg syndrome.  Due to the localized muscle tenderness without abnormal gait or abnormal spinal contour, the Board finds that the assignment of a 10 percent evaluation under Diagnostic Code 5242 is warranted during the appeal period.  There is no period of greater symptomatology so as to warrant a staged rating.

The clinical evidence of record fails to demonstrate, however, limitation of forward thoracolumbar flexion to only 60 degrees or less, or combined range of thoracolumbar spine motion to only 120 degrees or less, such that the veteran's DJD of his lumbosacral spine could be shown to have met the criteria for the assignment of a 20 percent evaluation on the basis of limitation of motion.  Even considering any additional limitation of motion as a result of functional loss due to pain, the Board finds that the relevant medical evidence does not objectively demonstrate that any such limitation of motion approaches or more closely approximates the aforementioned criteria for a 20 percent evaluation.  For purposes of assessing functional loss pursuant to 38 C.F.R. §§ 4.40, 4.45 (1995) and DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner who conducted the December 2010 VA examination found no additional limitation of thoracolumbar motion following repetitive motion.  Although the Veteran reported at the time of having a subjective history of episodic, severe low back pain flare-ups occurring every 2 - 4 months with each episode lasting between 2 - 4 weeks in duration, with a self-assessed 80 percent loss of function during these flare-ups, this history is not objectively established by the private and VA medical records pertaining to the Veteran's treatment for back pain during the relevant time period.  As the objective evidence tends to contradict the Veteran's subjective accounts in this regard, the Board finds his alleged history to be not particularly credible for purposes of demonstrating functional loss of his thoracolumbar spine that meets the criteria for an evaluation greater than the 10 percent rating awarded by this appellate decision.

Although the presence of mild thoracic lumbar scoliosis is noted on clinical examination, this finding is not attributable to the service-connected low back disorder as the clinical evidence fails to objectively demonstrate the presence of paraspinal muscle spasm or guarding in the vicinity of the lumbosacral spine of such severity as to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thusly, a 20 percent evaluation on the basis of muscle spasm is not supported by the evidence.

 (d.)  Extraschedular consideration.

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected DJD of the lumbosacral spine, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected lumbosacral spine disability does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the clinical evidence indicates that the Veteran experiences episodes of elevated lumbosacral pain that imposes decreased mobility, this in itself does not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the orthopedic disability at issue.  Furthermore, the clinical evidence does not demonstrate that his lumbosacral spine disability required frequent hospitalization.  The clinical evidence of record, including the opinions of the VA examiners who conducted the March 2007 and December 2010 medical examinations, also indicate that the Veteran is able to work and to complete his work duties in a manner that can accommodate his low back disability.  The Board thus concludes that the level to which his lumbosacral spine disability presently interferes with his ability to perform work is adequately contemplated in the criteria of the applicable rating schedule and the 10 percent evaluation assigned by action of this appellate decision.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

A 10 percent evaluation for DJD of the lumbosacral spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


